PER CURIAM.
Appellants seek review of an order granting final summary judgment on behalf of Malcolm Garrett. Appellants have filed an action contesting the validity of a will executed by one Edward E. Bettis, now deceased, on the ground that at the time of the will’s execution Mr. Bettis was of unsound mind and subject to undue influence on behalf of Garrett. The testimony relied upon by the court in granting the motion for summary judgment was conflicting as to both issues. We cannot agree with the court on the basis of the record before us that there were no disputed issues of any material facts. The testimony is clearly conflicting as to the material issues presented. The final summary judgment is reversed and the cause is remanded for further proceedings.
MILLS, Acting C. J., and SMITH and ERVIN, JJ., concur.